Ellsworth, J.
By the statute law of this state, all real property, and certain enumerated personal property, is made liable to taxation. It matters not, whether it is owned by individual persons, or by corporations. The plaintiffs are owners of the stock in question, and in its character, it belongs to the class of enumerated taxable property ; nor do we discover in the character or objects of the plaintiffs) or in any provision of their charter, an exemption from the general law.
It is true, that in the Hartford Fire Insurance Company v. Hartford, 3 Conn. R. 15. the court held, that a corporation was not an "inhabitant” of Hartford, and so, did not reside in Hartford; but there has never been a doubt that by the existing law, corporate bodies are “owners” of property. The cases cited at the bar, are numerous and decisive, to prove, that corporations are to be treated like other owners of the same property, where no provision is made to the contrary.
If then, the plaintiffs are owners of this stock, they must be taxed for it, unless exempted by some general law ; for, *116as we have said, there is no clause of exemption in their charter. As expounders of the law, we cannot be governed by any friendship or partiality for savings banks, because they are designed to assist persons who habitually labour, or who may have small means to invest; but we can only make the law our guide if that leads us to an unexpected or unsatisfactory decision, the legislature must grant relief.
Were it not for the statute of 1826, every corporation, not having a clause of exemption in its charter, would be liable to be taxed for all its taxable property, like individuals~ That statute, although evidently designed to prescribe the place for assessing corporations, contains a principle thrown into a proviso, of an independent and very important character, on this subject. It declares, that the personal property of corporations, whose stock is now taxable, is not to be assessed or taxed. The proviso does not embrace the real estate of any corporation ; nor does it embrace corporations whose stock is not taxable ; nor corporations whose capital is not in the form of stock; nor perhaps those whose stock was not liable to be taxed, when the law was passed; for the word "now" is used. With the exceptions contained in this proviso, we think the statute is peremptory.
We have been told, that, as money at interest is taxable by the general law, we must, if we carry out our principle, hold, that loans made by banks are to be taxed. It is sufficient to say, that the stock of banks, being of itself taxable, their personal property is exempted, by the law of 1826. We are not required to answer further; nor are we prepared to say, that those corporations whose stock is not liable to be taxed, can plead exemption from the general law.
If a manufacturing corporation owns real estate, or bank stock, or rail-road stock, or city bonds, or has money at interest, all agree it may be taxed. So an individual may be taxed for money at interest. If now, several individuals put their money into the hands of a trustee, or get up a savings bank, and thereby make loans of their money, how shall we, as expounders of the law, hold these loans exempt from taxation, unless we find the exemption in the statute book? Or, if such corporations invest their money in such property *117as would be liable to be taxed, were it owned by individuals, we see not but they may be taxed for it, like individuals,
Since by the law of 1846, the deposite of any one person, exceeding 250 dollars, may be taxed for the excess, we have been pressed with the argument, and it at first struck us as quite worthy of consideration, that the plaintiffs come within the equity of the law of 1826; but, on reflection, we do not yield assent to that claim. Deposites are not stock, within the most enlarged use of the word; nor are they regulated as such, but are more like deposites in other banks, drawing a stipulated interest. They are money put into the hands of trustees, to be loaned out; and whether it comes to the trustees from one man or many men, makes no difference in view of the law. To some degree, this may lead to double taxation ; but taxation, at best, is unequal and arbitrary, and under the present law, is double, in case of banks whose real estate (not used for a banking-house) is taxed, while their stock is taxed to individuals who own it.
We advise judgment to be rendered for the defendants.
In this opinion, Church, Ch. J., and Hinman, J., concurred.
Waite and Storrs, Js., dissented.
Judgment for defendants.